DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/094,383 of HARRIS for “AUTOMATIC SLIDING PANEL DEADBOLT LOCK ASSEMBLY” filed on November 10, 2020, which preliminarily amended on March 22, 2021 has been examined.

Claim 21-40 are pending.

Drawings
Drawings Figures 1A-5 submitted on November 10, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 is being considered. 

Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21, 31 and 38 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,829,956 B2. The difference between patented narrower claims 1 and 13 and the pending broader claims 21, 31 and 38 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claims 1 and 13 anticipate the broader claimed limitations of the instant application’s claims 21, 31 and 38, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/094,383:
U.S. Patent No. 10,829,956 B2:

Claim 21: A sliding panel lock system associated with a sliding panel that transitions between an open position and a closed position relative to a stationary panel, comprising: a sliding panel lock assembly including a pin configured to transition between an engaged position and a retracted position; and a controller configured to: determine whether a position of the pin is i) the engaged position which prevents the sliding panel from transitioning from the closed position toward the open position, or ii) the retracted position which enables the sliding panel to transition from the closed position toward the open position; and wirelessly communicate to a communications device whether the position of the pin is the engaged position or the retracted position.























Claim 31: A sliding panel lock system associated with a sliding panel that transitions between an open position and a closed position relative to a stationary panel, comprising: a sliding panel lock assembly including a pin configured to transition between an engaged position and a retracted position; at least one sensor configured to sense whether a position of the pin is i) the engaged position which prevents the sliding panel from transitioning from the closed position toward the open position, or ii) the retracted position which enables the sliding panel to transition from the closed position toward the open position; and a controller configured to wirelessly communicate to a communications device whether the position of the pin is the engaged position or the retracted position.























Claim 38: A sliding panel lock system associated with a sliding panel that transitions between an open position and a closed position relative to a stationary panel, comprising: a sliding panel lock assembly including a pin configured to transition between an engaged position and a retracted position; at least one sensor configured to sense whether a position of the pin is i) the engaged position which prevents the sliding panel from transitioning from the closed position toward the open position, or ii) the retracted position which enables the sliding panel to transition from the closed position toward the open position; and a controller configured to: determine whether the position of the pin is the engaged position or the retracted position based on data received from the at least one sensor; and wirelessly communicate to a communications device whether the position of the pin is the engaged position or the retracted position.





Claim 1: A sliding panel lock system that is associated with a sliding panel that transitions between an open position and a closed position relative to a stationary panel that is coupled to the sliding panel, comprising: a sliding panel lock assembly that is positioned to insert a pin through a sliding door frame to terminate into the stationary panel and is configured to transition between an engaged position when the pin is inserted through the sliding door frame to terminate into the stationary panel to transition the sliding panel into a locked state and a retracted position when the pin is withdrawn from the stationary panel and the sliding door frame to transition the sliding panel into an unlocked state; a first magnetic field sensing device that is positioned at the retracted position of the pin and is configured to detect a magnetic field generated by a first magnetic field generating device positioned on the pin, wherein the magnetic field sensing device positioned at the retracted position of the pin is aligned with the first magnetic field generating device positioned on the pin when the pin is in the retracted position to enable the sliding panel to transition from the closed position, and a controller configured to: transition the pin from the retracted position to the engaged position to prevent the sliding panel from transitioning from the closed position when wirelessly instructed by the communications device; and transition the pin from the engaged position to the retracted position thereby enabling the sliding panel to transition from the closed position to the open position when wirelessly instructed by the communications device.

Claim 1: A sliding panel lock system that is associated with a sliding panel that transitions between an open position and a closed position relative to a stationary panel that is coupled to the sliding panel, comprising: a sliding panel lock assembly that is positioned to insert a pin through a sliding door frame to terminate into the stationary panel and is configured to transition between an engaged position when the pin is inserted through the sliding door frame to terminate into the stationary panel to transition the sliding panel into a locked state and a retracted position when the pin is withdrawn from the stationary panel and the sliding door frame to transition the sliding panel into an unlocked state; a first magnetic field sensing device that is positioned at the retracted position of the pin and is configured to detect a magnetic field generated by a first magnetic field generating device positioned on the pin, wherein the magnetic field sensing device positioned at the retracted position of the pin is aligned with the first magnetic field generating device positioned on the pin when the pin is in the retracted position to enable the sliding panel to transition from the closed position, and a controller configured to: transition the pin from the retracted position to the engaged position to prevent the sliding panel from transitioning from the closed position when wirelessly instructed by the communications device; and transition the pin from the engaged position to the retracted position thereby enabling the sliding panel to transition from the closed position to the open position when wirelessly instructed by the communications device.


Claim 13: A sliding panel lock system that is associated with a sliding panel that transitions between an open position and a closed position relative to a stationary panel that is coupled to the sliding panel, comprising: a sliding panel lock assembly that that is positioned to insert a pin through a sliding door frame to terminate into the stationary panel and is configured to transition between an engaged position when the pin is inserted through the sliding door frame to terminate into the stationary panel to transition the sliding panel into a locked state and a retracted position when the pin is withdrawn from the stationary panel and the sliding door frame to transition the sliding panel into an unlocked state; and a controller configured to: determine whether the pin is in the engaged position to prevent the sliding panel from transitioning from the closed position or the retracted position to enable the sliding panel to transition from the closed position to the open position, wirelessly communicate to a communications device the position of the pin as to whether the pin is in the engaged position or the retracted position, transition the pin from the retracted position to the engaged position to prevent the sliding panel from transitioning from the closed position when wirelessly instructed by the communications device, and transition the pin from the engaged position to the retracted position thereby enabling the sliding panel to transition from the closed position to the open position when wirelessly instructed by the communications device.



In view of the above, since the subject matters recited in claims 21, 31 and 38 of the instant application was fully disclosed in and covered by claims 1 and 13 of U.S. Patent No. 10,829,956 B2, allowing the 21, 31 and 38 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Allowable Subject Matter
Claims 22-30, 32-37 and 39-40 are objected to as being dependent upon a rejected base claims 21, 31 and 38, but would be allowable if rewritten in independent form including all of the limitations of the base claims 21, 31 and 38 and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
U.S. Publication No. 2018/0223573 A1 of Wolfe, discloses a door package or door assembly is disclosed that includes multiple door panels. A top frame member has one or more tracks upon which one or more door panels may slide relative to a door opening to close the door opening when in a fully extended position and to open the doorway when in a retracted position. When in its retracted or open position, a plurality of door panels may also pivot about a pivot plate attached to the floor to a broken open position essentially perpendicular to the plane of the doorway opening. Upper and lower magnetic latch assemblies are provided that automatically decouple to permit pivoting of the entire door panel assembly when the panels are fully retracted, and when the panels are not fully retracted, are automatically actuated to prevent pivoting of the door panel assembly.

U.S. Publication No. 2003/0164615 A1 of Ng, discloses a door-lock hardware is constructed of corrosion-resistant material such as stainless steel. Such a material lacks magnetic properties to permit use in association with magnetic switches coupled to signal alarm and security systems. However, according to the preferred embodiment of the invention, a door latch of stainless steel or other non-magnetic material includes a ferrous-coated tongue portion to maintain compatibility with such monitors and alarms while providing a higher level of rust- and corrosion-resistance.

U.S. Publication No. 2017/0022735 A1 of Lowder, discloses Locks, systems and methods of monitoring a lock, the lock having a hub with a slot rotatable by a handle to open and close a latchbolt. A locking member is moveable into and out of engagement with the hub slot to prevent and permit movement of the hub and latchbolt. A sensor on the lock, adjacent the hub and locking member, monitors a moving lock component. The sensor may sense the position of the locking member in or out of engagement with the hub slot. The sensor may be a reed switch actuated by a magnet on the moving lock component. The lock may further include a magnet mounted on the hub and the sensor may comprise a reed switch capable of being actuated by the magnet on the hub. The lock and system may include an external control unit having an alarm for controlling operation of the lock.

U.S. Patent No. 8,096,342 B2 to Scruggs, discloses a door package includes a door frame, a door, a handle, and a pivot plate. The frame has a top portion that includes tracks in which door panels can slide. The door includes two or more equal size door panels. The handle protrudes in a direction essentially perpendicular to the door panels and is connected to a latch mechanism for positively engaging with a corresponding latch mechanism in the door frame when the door is in a closed position. The pivot plate is attached to the floor and allows the door panels to pivot from a retracted position to a broken open position essentially perpendicular to the plane of the door. At least two of the door panels separate from each other while the door is pivoting from the retracted position to the broken open position, to allow the handle to be accommodated between the two door panels.

U.S. Publication No. 2003/0053855 A1 of Baur, discloses a drive device for use in releasing a connection between a first component having a first connecting element arranged thereon and a second component having a second connecting element arranged thereon, said first and second connecting elements being releasably connectable to one another via movement of a retaining part of one of said elements relative to the other one of said elements from a retaining position to a released position, said movement being provided by means of a driving magnetic field variable with time and acting on the connecting elements from outside the connecting means, said drive device including means for generating said driving magnetic field variable with time in a manner specifically adapted to move said retaining part from said retaining position to said released position while acting on said connecting elements.

U.S. Patent No. 2011/0072724 A1 of Scruggs, discloses a door package includes a door frame, a door, a handle, and a pivot plate. The frame has a top portion that includes tracks in which door panels can slide. The door includes two or more equal size door panels. The handle protrudes in a direction essentially perpendicular to the door panels and is connected to a latch mechanism for positively engaging with a corresponding latch mechanism in the door frame when the door is in a closed position. The pivot plate is attached to the floor and allows the door panels to pivot from a retracted position to a broken open position essentially perpendicular to the plane of the door. At least two of the door panels separate from each other while the door is pivoting from the retracted position to the broken open position, to allow the handle to be accommodated between the two door panels.

U.S. Publication No. 2011/0291846 A1 of Burdenko, discloses systems, methods, and devices that efficiently control the operating state of an electromagnetic lock under power on and power off conditions are presented. A lock component includes a solenoid component (e.g., bi-stable latching solenoid) that holds a lock pin in a locked or unlocked position without using power to hold the lock pin in the desired position, and using power to transition from one position to another position. A sensor component senses when power to the lock component will be lost, and if the lock pin is not in the desired position for the power off condition, the lock pin can be transitioned to the desired position, and if the lock pin is in the desired position for power off condition, the lock component can maintain the lock pin in the desired position, while the lock component is in the power off condition.
U.S. Publication No. 2011/0291848 A1 of Burdenko, discloses systems, methods, and devices that efficiently stop and latch a door are presented. A first bracket component is attached to a door frame and has an overhang portion, comprising a holder component, that extends into the doorway to act as a door stop. A second bracket component, comprising an extended portion, is desirably adjusted in position in relation to the holder component and attached to the door such that the extended portion has a desired amount of overlap on the holder component, wherein the amount of overlap corresponds to an amount of latching force in accordance with the force profile associated with the extended portion based at least in part on shape of the extended portion. An operation device is attached to the first bracket component and/or second bracket component and the door latching holds the door in the desired position to facilitate operations of the operation component.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SISAY YACOB/							April 08, 2022           Primary Examiner, Art Unit 2685